 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth Chaney,                                  No. CV-19-00888-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Phoenix Union High           School   District
     Governing Board, et al.,
13
                   Defendants.
14
15         Pending before the Court is the parties’ “Stipulation and Agreement for Plaintiff to
16   File First Amended Complaint” (Doc. 20). The stipulation will be denied as moot. Plaintiff
17   need not seek leave of the Court before filing an amendment with the opposing party’s
18   written consent. LRCiv 15.1(b). Plaintiff is directed to follow the procedure outlined in
19   LRCiv 15.1(b), which requires Plaintiff to file his amended complaint, and then separately
20   file a notice of filing, attaching a redlined copy of the amended complaint and certifying
21   that the opposing party gave written consent for the amendment.
22         Accordingly,
23         IT IS ORDERED that the parties’ “Stipulation and Agreement for Plaintiff to File
24   First Amended Complaint” (Doc. 20) is denied as moot.
25         Dated this 6th day of June, 2019.
26
27
28
